Beck, J.
The defendant assigns as error the admission of certain documentary evidence offered by plaintiff, the giving of certain instructions and the refusal of the court below to set aside the verdict, as being contrary to the evidence. The record is not in a condition to permit us to examine these objections. It does not show the grounds of defendant’s objections to the introduction of the evidence, which, as we have held, is necessary to enable us to consider such objections. Clark v. Connor, 28 Iowa, 311. No exceptions were taken to the instructions complained of in the court below. The record does not purport to give all of the evidence for plaintiff, and the testimony of plaintiff’s witnesses found in the record is certified to be substantially the evidence given by them. Bor these reasons we cannot pass upon the objections made by defendant to the ruling' of the circuit court.
Affirmed.